VMOSO, INC.

CLASS 1 COMMON STOCK PURCHASE AGREEMENT

This Common Stock Purchase Agreement (the “Agreement”) is made as of January 2,
2019 by and between Vmoso, Inc., a Delaware corporation (the “Company”) and Dr.
Pehong Chen (“Purchaser”).  Certain capitalized terms used below are defined in
the terms and conditions set forth in Exhibit A attached to this Agreement,
which are incorporated by reference.

Total shares of Stock purchased:

3,000,000 shares of Class 1 Common Stock (the “Stock”)

Purchase Price per share:

$1.00

Total Purchase Price:

$3,000.000.00

Form of Payment:

Cash: $3,000.000.00

﻿

[Remainder of page intentionally left blank]





Class 1 Common Stock Purchase Agreement

Pehong Chen

Page 1

 

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements: The undersigned Purchaser acknowledges
receipt of, and understands and agrees to, this Class 1 Common Stock Purchase
Agreement, including the terms and conditions set forth in Exhibit A attached to
this Agreement, which are incorporated by reference. 



﻿

COMPANY:

﻿

 

 

 

﻿

Vmoso, Inc.

﻿

 

 

﻿

By:

/s/ Pehong Chen

﻿

 

 

 

﻿

 

Name:

Pehong Chen

﻿

 

Title:

Chief Executive Officer

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

Address:

460 Seaport Court, Suite 102

﻿

 

Redwood City, CA 94063

﻿

 

c/o Broad Vision, Inc.

﻿

﻿

﻿

﻿

 

 

 

﻿

PURCHASER:

﻿

 

 

 

﻿

Pehong Chen

﻿

 

 

﻿

/s/ Pehong Chen

﻿

(Signature)

﻿

 

 

 

﻿

E-mail:

Pehong.Chen@BroadVision.com

﻿

 

 

 

﻿

Address:

460 Seaport Court, Suite 102

﻿

 

Redwood City, CA 94063

﻿

 

 

﻿

 

Class 1 Common Stock Purchase Agreement

Pehong Chen

Page 2

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 
Terms and Conditions Incorporated into

Class 1 COMMON Stock Purchase Agreement

﻿

1.Purchase and Sale of Stock.  Purchaser agrees to purchase from the Company,
and the Company agrees to sell to Purchaser, the number of shares of Stock for
the consideration set forth in the cover page to this Agreement.  The closing of
the transactions contemplated by this Agreement, including payment for and
delivery of the Stock, will occur at the offices of the Company immediately
following the execution of this Agreement, or at such other time and place as
the parties may mutually agree.

2.Investment Representations.  In connection with the purchase of the Stock,
Purchaser represents to the Company the following:

(a)Purchaser has been given the opportunity to ask questions and obtain material
and relevant information from the Company regarding the Stock. Purchaser is
aware of the Company’s business affairs and financial condition and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Stock.  Purchaser is purchasing the Stock for investment
for Purchaser’s own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act of 1933, as amended (the “Act”).

(b)Purchaser understands that the Stock has not been registered under the Act by
reason of a specific exemption therefrom, which exemption depends upon, among
other things, the bona fide nature of Purchaser’s investment intent as expressed
in this Agreement.

(c)Purchaser further acknowledges and understands that the Stock must be held
indefinitely unless the Stock is subsequently registered under the Act or an
exemption from such registration is available.  Purchaser further acknowledges
and understands that the Company is under no obligation to register the
Stock.  Purchaser understands that the certificate evidencing the Stock will be
imprinted with a legend that prohibits the transfer of the Stock unless the
Stock is registered or such registration is not required in the opinion of
counsel for the Company. Purchaser further acknowledges that the Stock purchased
hereunder may be required to be held indefinitely, and that during such time,
the value of such Stock may increase or decrease, such that any risk associated
with the fluctuation in value of such Stock shall be borne by the Purchaser.

(d)Purchaser understands and acknowledges that in addition to any other
limitation on transfer created by applicable securities laws, Purchaser shall
not assign, hypothecate, donate, encumber or otherwise dispose of any interest
in the Stock except in compliance with the provisions contained herein, in the
Bylaws of the Company, and any applicable securities laws. Furthermore,
Purchaser explicitly acknowledges that the Stock shall be subject to any right
of first refusal in favor of the Company or its assignees as provided in the
Bylaws of the Company.

(e)Purchaser is familiar with the provisions of Rule 144 under the Act as in
effect from time to time, that, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer of
such securities (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions.

(f)Purchaser further understands that at the time Purchaser wishes to sell the
Stock there may be no public market upon which to make such a sale, and that,
even if such a public market then exists, the Company may not be satisfying the
current public information requirements of Rule 144, and that, in such



 

--------------------------------------------------------------------------------

 

event, Purchaser may be precluded from selling the Stock under Rule 144 even if
the minimum holding period requirement had been satisfied.

(g)Purchaser further warrants and represents that Purchaser has either (i)
preexisting personal or business relationships, with the Company or any of its
officers, directors or controlling persons, or (ii) the capacity to protect
Purchaser’s own interests in connection with the purchase of the Stock by virtue
of the business or financial expertise of Purchaser or of professional advisors
to Purchaser who are unaffiliated with and who are not compensated by the
Company or any of its affiliates, directly or indirectly.

(h)Purchaser acknowledges that Purchaser has read all tax related sections and
further acknowledges Purchaser has had an opportunity to consult Purchaser’s own
tax, legal and financial advisors regarding the purchase of common stock under
this Agreement.

(i)Purchaser acknowledges and agrees that in making the decision to purchase the
common stock under this Agreement, Purchaser has not relied on any statement,
whether written or oral, regarding the subject matter of this Agreement, except
as expressly provided in this Agreement and in the attachments and exhibits to
this Agreement.

(j)If the Purchaser is not a United States person (as defined by Section
7701(a)(30) of the Internal Revenue Code of 1986, as amended (the “Code”)), the
Purchaser has satisfied itself as to the full observance of the laws of its
jurisdiction in connection with any invitation to subscribe for the Stock or any
use of this Agreement, including (i) the legal requirements within its
jurisdiction for the purchase of the Stock, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale, or transfer of the Stock.  The Purchaser’s subscription and payment for
and continued beneficial ownership of the Stock will not violate any applicable
securities or other laws of the Purchaser’s jurisdiction.

3.Restrictive Legends.  All certificates representing the Stock will have
endorsed thereon legends in substantially the following forms (in addition to
any other legend which may be required by other agreements between the parties
to this Agreement):

(a)“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AS AMENDED.  THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

(b)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A RIGHT OF FIRST
REFUSAL OPTION IN FAVOR OF THE CORPORATION AND/OR ITS ASSIGNEE(S) AS PROVIDED IN
THE BYLAWS OF THE CORPORATION.”

(c)“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A TRANSFER
RESTRICTION, AS PROVIDED IN THE BYLAWS OF THE CORPORATION.”

(d)Any legend required by appropriate blue sky officials.

4.Market Stand-Off Agreement.  Purchaser will not sell, dispose of, transfer,
make any short sale of, grant any option for the purchase of, or enter into any
hedging or similar transaction with the same economic effect as a sale of, any
common stock or other securities of the Company held by Purchaser (other



 

--------------------------------------------------------------------------------

 

than those included in the registration), including the Stock (the “Restricted
Securities”), during the 180-day period following the effective date of  the
Company’s first firm commitment underwritten public offering of its common stock
(or such longer period as the underwriters or the Company will request in order
to facilitate compliance with FINRA Rule 2241 or NYSE Member Rule 472 or any
successor or similar rule or regulation).  Purchaser agrees to execute and
deliver such other agreements as may be reasonably requested by the Company
and/or the managing underwriters that are consistent with the foregoing or that
are necessary to give further effect to the foregoing provision.  In order to
enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to Purchaser’s Restricted Securities until the end of
such period. The underwriters of the Company’s stock are intended third party
beneficiaries of this Section 4 and have the right, power and authority to
enforce the provisions hereof as though they were a party to this Agreement.



5.Miscellaneous.

(a)Waiver of Information Rights. Purchaser hereby acknowledges and agrees that,
except for such information as required to be delivered to Purchaser by the
Company pursuant to any other agreement by and between the Company and
Purchaser, Purchaser has no right to receive any information from the Company by
virtue of such Purchaser’s purchase of the Shares, ownership of the Shares, or
as a result of Purchaser being a holder of record of stock of the Company.
Without limiting the foregoing, to the fullest extent permitted by law,
Purchaser hereby waives Purchaser’s inspection rights under Section 220 of the
Delaware General Corporation Law and all such similar information and/or
inspection rights that may be provided under the law of any jurisdiction, or any
federal, state or foreign regulation, that are, or may become, applicable to the
Company, the Company’s capital stock or the Shares (the “Inspection Rights”). 
Purchaser hereby covenants and agrees never to directly or indirectly commence,
voluntarily aid in any way, prosecute, assign, transfer, or cause to be
commenced any claim, action, cause of action, or other proceeding to pursue or
exercise the Inspection Rights.

(b)Notices. All notices required or permitted hereunder will be in writing and
will be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed electronic mail or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day; (iii) five calendar days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt.  All communications will be sent to the other
party to this Agreement at such party’s address hereinafter set forth on the
signature page hereof, or at such other address as such party may designate by
10 days’ advance written notice to the other party hereto.

(c)Successors and Assigns.  This Agreement will inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns.

(d)Attorneys’ Fees.  The prevailing party in any suit or action hereunder will
be entitled to recover from the losing party all costs incurred by it in
enforcing the performance of, or protecting its rights under, any part of this
Agreement, including reasonable costs of investigation and attorneys’ fees. 

(e)Governing Law; Venue.  This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware.  The parties agree that any
action brought by either party to interpret or enforce any provision of this
Agreement will be brought in, and each party agrees to, and does hereby, submit
to the jurisdiction and venue of, the appropriate state or federal court for the
district encompassing the Company’s principal place of business.



 

--------------------------------------------------------------------------------

 

(f)Further Execution.  The parties agree to take all such further actions as may
reasonably be necessary to carry out and consummate this Agreement as soon as
practicable, and to take whatever steps may be necessary to obtain any
governmental approval in connection with or otherwise qualify the issuance of
the securities that are the subject of this Agreement.

(g)Independent Counsel.  Purchaser acknowledges that this Agreement has been
prepared on behalf of the Company by Cooley LLP, counsel to the Company and that
Cooley LLP does not represent, and is not acting on behalf of,
Purchaser.  Purchaser has been provided with an opportunity to consult with his,
her or its own counsel with respect to this Agreement.

(h)Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes and
merges all prior agreements or understandings, whether written or oral, with
respect to the subject matter hereof.  This Agreement may not be amended,
modified or revoked, in whole or in part, except by an agreement in writing
signed by each of the parties hereto.

(i)Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith.  In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision will be excluded from this Agreement, (ii) the balance of the
Agreement will be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement will be enforceable in accordance with its terms.

(j)Counterparts.  This Agreement (including any schedules and/or exhibits hereto
or thereto) may be executed in two or more counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument. Counterparts may be delivered via facsimile, electronic mail
(including pdf or any electronic signature complying with the U.S. federal ESIGN
Act of 2000, Uniform Electronic Transactions Act or other applicable law) or
other transmission method and any counterpart so delivered will be deemed to
have been duly and validly delivered and be valid and effective for all
purposes.

[End of Exhibit A to Class 1 Common Stock Purchase Agreement]

﻿



 

--------------------------------------------------------------------------------